NYGAARD, Circuit Judge,
concurring.
I agree with the opinion of the court that the district court erred when it applied Bur-ford abstention. I also believe, alternatively, that Burford abstention is simply not available when legal, rather than equitable or declaratory, relief is sought.
*778In Baltimore Bank for Coops. v. Farmers Cheese Coop., 583 F.2d 104, 111 (3d Cir.1978), a bank filed a diversity action seeking monetary recovery for milk it had sold and delivered to the defendant. The district court abstained under Burford, but we reversed, holding that Burford abstention is not available in legal, common law actions. We stated:
Burford ... was an equitable action to restrain the Texas Railroad Commission. The instant litigation to recover a debt is a legal action. Traditionally, abstention has been applied only in cases involving equitable relief. The district court, however, ... impermissibly extended abstention to a common law action.

Id.

A decade later, we broadened the scope of Burford abstention in Lac D’Amiante du Quebec, Ltee. v. American Home Assur. Co., 864 F.2d 1033 (3d Cir.1988). In that case, an asbestos manufacturer sued its insurer for a declaratory judgment rather than money damages. The insurer, as here, was in state rehabilitation proceedings. We noted that Burford relied on the traditional discretion of a federal equity court to enforce or protect legal rights, stating the issue as “whether Burford abstention is appropriate in a ease ... where the court is not being asked to provide equitable relief.” Id. at 1044. We held that abstention was available in the limited context of declaratory relief, opining:
[T]he central concern animating the Court’s decision to abstain in Burford— preventing the state regulatory scheme from needless disruption — simply does not depend on whether the relief sought by the plaintiff is properly characterized as legal or equitable. If the relief sought is legal and the disruption is of the extent and character suggesting that Burford abstention is appropriate, a refusal to abstain simply because the federal court is not sitting in equity makes no sense.
Id. Notwithstanding this broad dictum, however, we concluded “that Burford abstention is appropriate in cases seeking declaratory relief, even though such relief does not fall within the traditional boundaries of equity jurisdiction.” Id. at 1045. In a footnote, we specifically noted that, because declaratory relief was created by a 1934 act of Congress, it was not a common law action and our holding did not conflict with Baltimore Bank. Id. at 1045 n. 14.
The next year, the Supreme Court decided New Orleans Pub. Serv., Inc. v. Council of New Orleans (“NOPSI ”), 491 U.S. 350, 109 S.Ct. 2506, 105 L.Ed.2d 298 (1989). Although the Court did not decide the issue of whether Burford abstention is available in non-equitable actions, it did state in dictum that “[wjhere timely and adequate state-court review is available, a federal court sitting in equity must decline to interfere with the proceedings or orders of state administrative agencies-” Id. at 361, 109 S.Ct. at 2514 (emphasis added).1 Thus, while NOPSI is certainly not dispositive, it lends no support whatsoever to the proposition that Bur-ford abstention should be available in cases where the relief sought is money damages.
We reviewed the issue of Burford abstention in legal actions in University of Md. v. Peat Marwick Main & Co., 923 F.2d 265, 271-72 (3d Cir.1991). There, a federal class action was filed against the independent auditors of a failed insurer in rehabilitation proceedings. The suit alleged that the auditors had made false and misleading statements about the insurer’s financial condition, as a result of which plaintiffs bought insurance policies that later turned out to be no good. We relied on both NOPSI and Baltimore Bank and reiterated our earlier holding that Burford abstention is simply not available in a case where the plaintiff seeks only monetary damages. Id. at 271-72. We stated:
[T]he Supreme Court [in NOPSI ] stated, admittedly in dictum, that Burford abstention applies to a federal court sitting in equity. Without reading too much into this dictum, we believe ... that NOPSI generally cautions lower federal courts not to extend Burford abstention beyond proper bounds. Here, unlike Burford and the other Supreme Court cases involving Bur-ford doctrine, the action was at law, not in equity, and sought monetary damages.
*779Id. at 271 (quotation marks and internal citations omitted). The opinion then dealt with the insurance commissioner’s argument that Lac D’Amiante had eliminated the limitation of Burford abstention to equitable actions:
[Lac DAmiante ], however, predated NOPSI, and the Supreme Court in NOPSI has given no indication that the distinction between legal and equitable relief has been diluted. Furthermore, all that [Lac DAmiante ] holds is that Burford may be extended to cases seeking declaratory relief — which is in many ways similar to injunctive relief — not that it may be extended to cases for monetary damages.... [Lac DAmiante ] did not alter the principle established in Baltimore Bank.8
Id. at 272 & n. 8 (citation omitted).
Thus, as of 1991, the law in this circuit was clear: Burford abstention was only available where equitable or declaratory relief was sought. Abstention in legal actions was barred by Baltimore Bank and University of Maryland.
In General Glass Indus. Corp. v. Monsour Medical Found., 973 F.2d 197 (3d Cir.1992), however, a panel of this court reached the opposite conclusion. Relying on what it perceived to be inconclusive authority, the General Glass panel refused to rule out abstention merely because the relief sought' consisted of monetary damages. Id. at 202.
I think General Glass was incorrectly decided, containing two analytical errors. First, the panel relied on the dictum in Lac DAmiante which indicated that “the distinction between legal and equitable relief is not dispositive in abstention cases,” id., but did not cite or discuss the clear holding of Baltimore Bank that forbids abstention when money damages are sought.2 Second, it relied on Tafflin v. Levitt, 493 U.S. 455, 110 S.Ct. 792, 107 L.Ed.2d 887 (1990), in which the Supreme Court affirmed a district court judgment applying Burford abstention in a RICO action seeking money damages. Notably, however, the Court’s grant of certiorari in that case was limited solely to whether state courts have concurrent jurisdiction over RICO claims. Id. at 458, 110 S.Ct. at 794. Tafflin therefore had no precedential value on the issue before the General Glass panel. Thus, because the binding decisional law never was inconclusive in the first place, the General Glass panel’s reluctance to apply the clear holdings of Baltimore Bank and University of Maryland was not justified.
In any event,
Internal Operating Procedure 9.1 sets forth our judicial tradition that no panel of this court may overrule the published holding of a previous panel. Only the in banc court may do that. To the extent that the decision of a later panel conflicts with existing circuit precedent, we are bound by the earlier, not the later, decision.
United States v. Monaco, 23 F.3d 793, 803 (3d Cir.1994). Accordingly, because General Glass flatly conflicts with both Baltimore Bank and University of Maryland, neither of which have been overruled, I am respectfully forced to conclude that General Glass was wrongly decided and never was the law of this circuit.
Applying Baltimore Bank and University of Maryland to this case, it is clear that Burford abstention is not available. Although the complaint does plead rescission, admittedly an equitable remedy, the plaintiffs have not sued the only party capable of giving rescission: Mutual Benefit itself. Instead, they have sued only the individual officers and directors, who, if found liable, can respond only in damages. I take no delight in this conclusion. Although the abstention doctrines have their root in equity cases, I am aware of no reason why abstention should not equally be available where monetary damages are sought. See Lac D'Amiante, 864 F.2d at 1044. As one leading treatise puts the matter:
*780Considerations of federalism are at the heart of abstention. These considerations are too important to be made dependent on ancient distinctions about the powers of the several courts at Westminster Hall, and the ability of a federal court to defer to a state in a proper case ought not depend on whether the case is thought of as “legal” or “equitable.”
17A Charles A. Wright, et al., Federal Practice and Procedure § 4241, at 17-18 (1988).
Delightful or not, however, .our circuit’s law is clear, and until and unless the in banc court or the Supreme Court overrules Baltimore Bank, we remain bound by it.
PRESENT: SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, LEWIS, McKEE and SAROKIN, Circuit Judges, and LUDWIG, District Judge.*

. Based on this dictum, the Court of Appeals for the First Circuit has held that post-NOPSI *779Burford abstention is very narrow and is not available in legal actions. See Fragoso v. Lopez, 991 F.2d 878, 882 (1st Cir.1993).


 Indeed, under our Internal Operating Procedures, the [Lac D’Amiante ] panel could not have overruled the holding of a prior published opinion in this Circuit.


. The opinion did mention University of Maryland, but only in a "but see” citation, without any analysis, in which it opined that the University of Maryland court only "intimat[ed]" that Bur-ford abstention is unavailable in legal actions. Id.